SANBORN, Circuit Judge,
after stating the facts as above, delivered the opinion of the court.
The principles announced in U. S. v. Winona & St. P. R. Co. (No. 564) 67 Fed. 948, are decisive of this case. The terms of the grant under the act of July 1,1862 (12 Stat. c. 120, §§ 3, 9, pp. 489, 492, 494), differ in no particular, essential to the decision of this case, from those considered in that case. 11 Stat 195.
*978Conceding, but not deciding, that the filing of the declaratory statement of G-rier was sufficient evidence that pre-emption rights had attached to the land in controversy here, when the line of the railroad was definitely fixed opposite to it, it follows from the views expressed in that case (1) that this land was excepted from the grant to the railroad company; but (2) that the land was within the jurisdiction, and its disposition within the power, of the land department of the United States, and the patent to the railroad company issued by that department was not void, but it conveyed the legal title to the railroad company and its grantees; (3) that the appellant Dalrymple was a bona fide purchaser of a mortgage for $2,200, which is a lien upon all that legal title that Hannah E. Weller acquired through the deed from the immediate grantor of the railroad company; and (4) that the equitable rights of a bona fide purchaser are superior in a case of this character to the equitable claims of the United States to have the title restored to it, and constitute a complete defense to this suit.
There is another fatal objection to the maintenance of this suit. It is that this is a suit in which the United States has no interest to protect, and no governmental duty to perform, and that it is prosecuted in its name at the instigation and in the interest of a private individual, to obtain relief that she is estopped from recovering in her own name by every principle of law and of equity. It was instituted and is prosecuted at the instigation and on the petition of a mortgagor to annul a title upon which she obtained a loan of $2,200 upon the faith of her representation that she had a perfect title to the land. The patent was issued in 1877. It is claimed in this suit that Aimer Weller, the husband of Hannah E. Weller, the mortgagor here, was entitled to the legal title to this land under his homestead entry. Either Aimer or Hannah had this legal title under the patent through the deed from Waddle from the time the patent was issued, and during all this time they were in possession. If Aimer had the title, of what could he complain? If Hannah, his wife, had it, she undoubtedly had it with his consent. If not, he could have maintained a suit in equity at any time during his life, and his heirs could have maintained one at any time since his death, for a decree that Hannah held this legal title in trust for him or for them. Bogan v. Mortgage Co., 11 C. C. A. 128, 63 Fed. 192, and cases cited. Aimer Weller made no complaint regarding this title from 1877 until he died. None of his heirs except Hannah have ever complained of it since. Hannah, who, according to the records of the county in which the land is situated, has held this legal title since 1877, never complained because she held it until after she had borrowed the $2,200, and then, not for the purpose of strengthening her own title, but to weaken the security of the loan .she had procured, and to defeat its collection. To obtain this loan, she caused a deed to herself of the title under the patent to the railroad company to be recorded, and she presented to the mortgagee an abstract which disclosed a perfect title in her under the patent to the railroad company. She.was then in possession of the land; and if the claim she now makes, that she was not entitled to this land, but that it belonged of right not to her alone, but to her and her children, the *979heirs of Aimer Weller, under his homestead claim, is well founded, she knew that fact, and concealed it from t.he mortgagee in-1886, when she induced it to loan its money on the faith of the perfect title her abstract and possession disclosed. She cannot be heard to assert that fact now to defeat this mortgage in the hands of a bona fide purchaser.
In Paxson v. Brown, 10 C. C. A. 135, 143, 61 Fed. 874, this court declared :
“No principle is more salutary, none rests on more solid foundations, than that one who, by his acts or representations, or by his silence when ho ought to speak out, intentionally or through culpable negligence induces another to believe certain facts to exist, and the latter rightfully acts on such a belief, so that he will be prejudiced if the former is permitted to deny the existence of such facts, is thereby conclusively estopped to interpose such denial. This principle is salutary, because it represses fraud and falsehood. It rests on the solid foundation of our common sense of justice, which revolts at the idea of rewarding the intentional or culpably negligent deceiver at the expense of the innocent purchaser who believed him. Cairncross v. Lorimer, 3 Macq. 828; Dickerson v. Colgrove, 100 U. S. 578, 582; Kirk v. Hamilton, 102 U. S. 68, 75; Evans v. Snyder, 64 Mo. 516; Pence v. Arbuckle, 22 Minn. 417; Crook v. Corporation of Scaford, L. R. 10 Eq. 678; Faxton v. Faxon, 28 Mich. 159.”
Upon this principle, the mortgagor, Hannah E. Weller, was estopped to maintain a suit to defeat or weaken the lien of this mortgage, and we think in this case the government is in the same position.
It is not denied that, if the United States was prosecuting this suit to enforce the rights or to protect the interests vested in it as a sovereign government, it might not be affected by the equitable estoppel which bars this mortgagor. U. S. v. Winona & St. P. R. Co. (No. 566) 67 Fed. 948, and cases cited. But that is not the position of the United States in this case. The government lias no interest in this suit. If this decree is affirmed, the United Btates will become a mere conduit to pass the legal title to this land from Hannah E. Weller to Hannah E. Weller and the children of her husband. The government can receive no purchasé price for the land, nor can it retain the land itself. Moreover, the uncontradicted averments of the answers are that this suit was instigated by this mortgagor for the sole purpose of defeating the collection of .her mortgage debt; that she induced the government to institute it by filing a petition which did not disclose the essential fact that either she or her husband held the legal title under the patent she asked the government to set aside; and that the only real parties in interest in this suit are this mortgagor and William Balrymple, the assignee of this mortgage. Private parties cannot be permitted under such circumstances to use the name of lie United States to shield themselves from the just consequences of their own acts, or to deprive bona fide purchasers of their defenses in equity. A suit in which the United States has no interest, and in which it is under no obligation to the public or to the party for whose use the suit is brought and prosecuted, can be sustained no better in the name of the United. States than in the name of the real party in interest. Individuals cannot in that way avail themselves of the privileges and exemptions which are bestowed upon the government, not for the benefit of private parties, but for the protection of the interests of the public. *980and to enable the United States to discharge its duties and obligations as a sovereign government U. S. v. San Jacinto Tin Co., 125 U. S. 273, 285, 8 Sup. Ct. 850; U. S. v. Beebe, 127 U. S. 338, 8 Sup. Ct. 1083; Curtner v. U. S., 149 U. S. 662, 13 Sup. Ct. 985, 1041.
The decree below must be reversed, and the case remanded, with directions to dismiss the bill; and it is so ordered.